In an action for divorce, based upon a prior judgment of separation, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, entered June 7, 1973, as (1) reduced the award of alimony and child support in the separation judgment and (2) adjourned the trial until January 22, 1974. Order reversed insofar as appealed from, on the law, with costs, and complaint dismissed. The appeal did not present questions of fact. The separation judgment was granted on May 19, 1971. The instant action was commenced on September 8, 1972, pursuant to subdivision- (5) of section 170 of the Domestic Relations Law, plaintiff claiming he had substantially complied with the separation judgment. Special Term *563found that there had not been substantial compliance. It thereupon became incumbent upon the court to dismiss the complaint. Martuscello, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.